t c memo united_states tax_court yearout mechanical engineering inc petitioner v commissioner of internal revenue respondent docket no filed date clinton w marrs and pamela a rice for petitioner kelly m davidson for respondent memorandum findings_of_fact and opinion gale judge respondent determined deficiencies in petitioner's federal_income_tax as follows taxable_year ended date date deficiency dollar_figure big_number by amendment to answer respondent asserted increased deficiencies of dollar_figure for petitioner's taxable_year ended tye date and dollar_figure for petitioner's tye date the issue for decision is what portions of petitioner's claimed rental expenses_incurred by leasing construction equipment from its shareholders during the taxable years in issue are deductible under sec_162 findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits introduction petitioner is a mechanical contractor incorporated in new mexico in and licensed to construct install repair and maintain plumbing and heating systems and their components petitioner's principal_place_of_business at the time the petition was filed was in albuquerque new mexico petitioner reports its income using the percentage completion method_of_accounting with a fiscal yearend fye of august during the taxable years in issue petitioner's shareholders and officers as well as their ownership percentages were as follows 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure office shareholder robert kim yearout1 ceo kevin yearout bryan yearout other family members president vice president secretary and treasurer ownership ownership 1kim yearout is the father of kevin and bryan yearout petitioner's business expansion for the first years of its existence petitioner was a conventional mechanical contractor with annual gross revenues between dollar_figure and dollar_figure million in the late 1980s and early 1990s in the late 1980s semiconductor manufacturers intel corp intel motorola inc motorola sumitomo electric industries ltd sumitomo and others began building computer chip manufacturing facilities in albuquerque triggering an unprecedented construction boom in that area of new mexico bernalillo county petitioner responded to these developments by attempting to transform its business to serve the needs of albuquerque's new high-tech construction market petitioner performed its first project at intel in late and successfully completed several other larger projects for intel in and by working on these early projects petitioner began acquiring expertise in process piping systems in clean room environments in petitioner successfully bid on its first contract for construction of an entire semiconductor manufacturing_facility for silmax inc silmax a division of sumitomo as petitioner gained experience with process piping its gross revenues began to grow reaching dollar_figure million in over dollar_figure million in and and over dollar_figure million in given the substantial costs the high-tech projects entailed petitioner found itself facing competition from national rather than local contracting firms for this new line_of_business to compete effectively petitioner had to become responsive to the unusual demands of its high-tech construction clients for example because of the complexity of the projects and the tight construction timetables those clients demanded petitioner had to have all of its equipment personnel and materials available on 2process piping describes the specialized plumbing systems used for semiconductor computer chip manufacturing these systems differ from conventional plumbing systems in that the piping is constructed from stainless steel or passivated copper and carries either very high purity or dangerous gas or liquid instead of water 3clean rooms are specially designed manufacturing environments that meet the purity conditions required for semiconductor chip manufacture when working within them workers must wear protective clothing to avoid contamination of the worksite equipment used within the clean room must be treated with isopropyl alcohol and covered with special taping so it leaves no residue demand in order to ensure timely performance to meet project deadlines petitioner's personnel often worked more than days per week at times working double shifts petitioner's new high-tech clients' construction needs were also unpredictable twice one of petitioner's clients suspended or mothballed projects when the client's own financial outlook turned bleak on other occasions projects that had been awarded to petitioner were canceled by clients who lost financing for the projects they had planned one client found its construction needs so unpredictable and its requirements for rapid completion of an identified need so compelling that it entered into an annual retainer contract with petitioner under which petitioner would maintain a construction management team at the client's disposal and certain equipment on the client's site for rapid deployment when needed because petitioner worked primarily on a competitive bid basis the nature of its business was such that the company experienced significant changes in the timing size number and types of jobs it performed from year to year the volatility in 4when construction of one of intel's facilities was at its height semi trucks were backed up on the freeway outside the intel site waiting to unload if a contractor was not at the dock to unload its materials when the truck arrived either the truck went to the back of the line or the contractor had to pay someone else to unload petitioner's work backlog was a function of many variables only some of which petitioner was able to influence or control consequences of expansion petitioner's early efforts in process piping were successfully completed but costly lacking experience at working with the new form of piping in clean rooms petitioner's management5 significantly underestimated project costs because they did not fully appreciate the different job skills and the specialized equipment required to install process piping correctly as a result petitioner incurred a substantial loss on the silmax project and was uncharacteristically unable to complete the project on time petitioner's expansion into process piping also required significant capital_investment to meet its new project management demands petitioner increased the size of its administrative staff from employees in the early 1990s to nearly by the end of date petitioner also expanded its facilities both the offices and the prefabrication shop to accommodate its new personnel and project work 5used interchangeably herein the terms petitioner's management petitioner's controlling shareholders and petitioner's officers all refer to petitioner's principals kim kevin and bryan yearout petitioner financed the purchase of most of its new materials inventory and the new small tools required for work in clean rooms6 out of working_capital or cashflow between date and date petitioner's capital expenditures from cashflow totaled dollar_figure to acquire some of the specialized and more costly equipment it required eg orbital robotic welders facing tools and trucks petitioner relied on bank financing petitioner's financial condition by fye date petitioner had exhausted its three lines of credit totaling dollar_figure million in late petitioner incurred such large losses9 that its surety company demanded that it reorganize its debt as a condition for maintaining its bonding capacity and dun bradstreet downgraded petitioner's credit 6petitioner had to purchase new small tools because many of its existing tools were not adaptable for use in clean room construction environments 7new trucks were also required in order for petitioner to haul the supplies and materials inventory that would be taken into the clean rooms these trucks had to undergo specialized cleaning and detailing 8petitioner had access to both revolving lines of credit and term_loan facilities that it used in full to finance these acquisitions 9petitioner's losses were due in large part to the silmax project and to accounting errors that surfaced following the retirement of the company's longtime chief financial officer rating from fair to unbalanced dollar_figure because of concerns about petitioner's ability to successfully manage the rapid growth it was experiencing petitioner was notified by sunwest its bank of long standing that the bank was no longer willing to extend petitioner short-term job-specific lines of credit in petitioner received notice that its surety was no longer willing to serve as its bonding agentdollar_figure on learning this sunwest sought reassurances from petitioner's management regarding the steps it was taking to improve its financial condition for the first time sunwest also required that petitioner's officers personally guarantee some of the company's loans throughout and petitioner's financing difficulties continued petitioner's cash on hand balance at fye date was negative dollar_figure sunwest agreed to refinance a portion of petitioner's line of credit into long-term debt but when petitioner twice failed to repay the note when due sunwest severed its relationship with petitioner 10before petitioner's business expansion efforts its credit rating was good as expansion began spending increased and bills were paid less promptly its credit rating was lowered to fair 11petitioner was able to find another bonding agent but whereas petitioner had previously paid dollar_figure per thousand on a declining scale for its bonds it had to pay a flat dollar_figure per thousand to the new surety in order to secure performance bonds 12as a condition of refinancing sunwest also required that petitioner secure the bank's approval before acquiring any additional debt satisfying petitioner's equipment needs through rental despite its extensive expenditures_for materials inventory new tools equipment and facilities expansion petitioner had additional equipment needs arising from its entry into high-tech construction that could not be met with cashflow or credit petitioner's management decided against entering into long-term leases or financing acquisition of the equipment for two reasons they considered it imprudent to bind petitioner to any new long-term obligations in view of the risks the company faced with respect to its business expansion plans and they believed petitioner lacked the financial wherewithal to assume additional long-term debt at the same time however management knew that some sort of dedicated access to the necessary equipment would be required for petitioner's business expansion plan to succeed some of petitioner's work was done on a guaranteed maximum price gmp basis on a gmp project petitioner was paid its actual costs on a time-and-materials basis plus an agreed markup not to exceed the maximum price petitioner bid for the project thus petitioner bore the full risk of cost overruns on a gmp project while the client received the benefit in the event that a project was completed for less than the bid price when petitioner worked on gmp projects its clients permitted a markup of percent on rented equipment charges petitioner could also charge for_the_use_of all tools and equipment it owned but it was not allowed to charge the percent markup that was available for rented equipment thus management determined that renting equipment as needed was petitioner's best option however conditions in albuquerque's third-party rental market for construction equipment generally made renting equipment through this means infeasible for petitioner third-party rental market conditions the 1990s construction boom in albuquerque was fueled in large part by the decisions of major semiconductor chip manufacturers to build new facilities in albuquerque but there were also major road military base and commercial laboratory construction projects in the area as a consequence the demand for construction equipment exceeded the supply thereof in the third-party rental market from the early 1990s through the taxable years in issue it was not uncommon for example for companies to rent construction equipment at short-term rental rates for periods of to months or longer this excess demand drove rental rates up and equipment was not reliably available in the third-party rental market especially on short notice making availability more precarious some rental companies began to exercise their contractual rights to terminate existing rental agreements when higher rates could be obtained from another customer under the standard third-party rental agreement used in albuquerque lessees were charged strictly on a time-out time- in basis consequently lessees incurred charges both for actual use of the equipment and for periods when it was in transit to or between project sites or being prepared for use in a clean room third-party rental companies typically offered hourly daily weekly or monthly rates for rental equipment in many cases rates for longer rental periods reflected a discount from the hourly or daily rates in the third-party rental market premium rates were charged for overtime equipment use that exceeded hours per day days per week or hours per month overtime rates were times the base rate for double-shift operations and twice the base rate for triple-shift operations by contrast rate concessions were generally not given when equipment was returned before the rental term expired petitioner's equipment rentals from its shareholders cognizant of the excess demand for construction equipment in albuquerque's third-party rental market petitioner's controlling shareholders decided to satisfy petitioner's equipment needs by acquiring the necessary equipment themselves and renting it to petitioner during the taxable years in issue petitioner leased or in two instances subleased equipment from its shareholders on primarily an hourly or monthly basis the rent was generally paid pursuant to written 5-year agreements originally entered into on or about the dates indicated for the following equipment lessor equipment make model hourly rentals kim kevin bryan crane backhoe backhoe manlift 1n manlift manlift manlift manlift manlift manlift manlift boomlift cybermation machine cfc700a bobcat bobcat grove 22-ton john deere 410c john deere 410c grove sm 2632e grove sm 2633e grove sm 2632e grove 3158e grove 3158e grove sm jlg cm2033 jlg cm2033 grove mx48b melrose melrose 743b monthly rentals lessor equipment kevin brake pre sec_1 bryan clean room lift lift lift forklift fusion machine make model lvd 150-ton 150js13 intel office site2 genie genie iwp-24 genie iwp-24 baraga ss-624 ir-63 machine converter sublessor equipment subleases make model kevin bryan lvd shear quickpen computer lvd hst-c cad hardware software3 date entered apr june apr apr june july may july aug aug aug aug dec may oct date entered dec sept june june mar july apr date entered feb may 1while described herein as a single item of equipment brake press was in fact three separate pieces of equipment used to roll seam and bend duct 2the record contains a purchase order from servicor inc to construct a portable modular clean room for kevin yearout other evidence indicates this portable modular clean room was located at the intel worksite 3cad denotes computer-aided design as noted above two items of equipment were subleased by petitioner from its shareholders ie the shareholders leased the equipment from third parties with petitioner as a colessee and then subleased it to petitioner lvd shear was leased by petitioner and kevin yearout from commercial equipment_leasing services inc for years commencing date at a rate of dollar_figure per month with an option to purchase for dollar_figure at the expiration of the lease_term kevin yearout subleased lvd shear to petitioner commencing date at a rate of dollar_figure per month quickpen computer was leased by petitioner and bryan yearout from linc anthem corp for years commencing date at a rate of dollar_figure per month with an option to purchase for dollar_figure at the end of the lease termdollar_figure bryan yearout subleased 13on brief respondent contends that bryan yearout subleased both quickpen computer and fusion machine to petitioner in support thereof respondent points out that the equipment description on the linc anthem master lease agreement indicates bryan yearout was leasing quickpen computer and ir-63 fusion machine the total equipment cost however is listed as dollar_figure which other evidence in the record indicates is the cost of quickpen computer alone according to respondent's expert's report the fusion machine at issue was purchased on date from plastic services southwest inc for dollar_figure and was simultaneously rented to petitioner at a continued quickpen computer to petitioner commencing date at an initial rate of dollar_figure per month see infra p as the foregoing table indicates the contract date for each piece of equipment varied ranging from date for bobcat to date for cybermation machine most of the contracts in issue however were entered between and dollar_figure petitioner's contractual rights and obligations with respect to the use of this equipment were memorialized by written agreements in the case of shareholders kim and kevin yearout except for bobcat and quickpen computer there were no written agreements covering petitioner's rentals from shareholder bryan yearout ie bobcat lift lift lift forklift and fusion machine the written rental agreements between petitioner and its shareholders were drafted by kevin yearout a nonlawyer without legal assistance most of the written agreements had similar terms to wit continued monthly rate of dollar_figure by bryan yearout on the record before us we conclude that the equipment description on the linc anthem master lease agreement is incorrect the lease covered quickpen computer only 14the leases for backhoe backhoe manlift manlift manlift and cybermation machine were renewals of prior rental agreements between petitioner and the respective shareholder lessor as illustrated in app a these six items of equipment were placed_in_service either or years before the effective dates of the leases in issue a the contract term wa sec_5 years b the rent was generally set at hourly rates c petitioner had exclusive use of the equipment throughout the term but was generally obligated to pay only for actual usage d at the end of the term the equipment reverted to the shareholder lessor 15some of the lease agreements expired before or during the years in issue the contracting parties' course of dealing as illustrated in petitioner's annual payment schedules by item of equipment indicates that these agreements remained in effect as between petitioner and the shareholder lessor despite expiration of the written lease agreement 16as discussed infra two of the written agreements for brake press and clean room set monthly rates and the written_agreement covering cybermation machine set a monthly rate plus an additional_amount per hour of use for five other items of equipment lift lift lift forklift and fusion machine there were no written agreements but rents were paid on a monthly basis 17of the items of equipment petitioner rented at hourly rates had written agreements with actual usage provisions for the one hourly rental without a written_agreement bobcat petitioner's annual payment records show that petitioner paid for less than full-time use of the equipment indicating that petitioner was not charged for periods when the equipment was idle of the remaining nine items of equipment rented at monthly rates four had written agreements brake press clean room lvd shear and quickpen computer that did not contain actual usage provisions and petitioner's annual payment records show and its shareholders admit that petitioner paid for essentially full-time use of this equipment as noted five items of equipment were rented on a monthly basis without a written_agreement lift lift lift forklift and fusion machine petitioner's annual payment records show that petitioner paid for less than full-time use in certain years for two of these items lift and lift and paid for full-time use of the rest e petitioner was liable for normal maintenance while the shareholder lessor was liable for extraordinary maintenance f the rental rate was renegotiable annually the 5-year lease_term was designed to ensure petitioner's unrestricted access to the equipment without regard to the claims of creditors or the shareholder lessors' former spouses brake press clean room lvd shear and quickpen computer were leased or subleased under written agreements at monthly rather than hourly rates that were renegotiable annually on the lease anniversary date cybermation machine was leased under a written_agreement for a flat fee of dollar_figure per month plus dollar_figure per hour of actual use as noted the record contains no evidence of a written_agreement with respect to six items of equipment bobcat lift lift lift forklift and fusion machine leased to petitioner by bryan yearout however petitioner's records of payment indicate that all six were rented at monthly rates except bobcat which was rented at an hourly rate petitioner's annual payment schedules by item of equipment indicate that petitioner paid rent for less than full-time use in certain years for three of these items of equipment lift lift and bobcat see app a petitioner and its shareholders generally established rental rates on the basis of their industry expertise their prior experience with third-party rental companies and investigation into current rates being charged for comparable equipment by third-party rental companies in the albuquerque area appendix b summarizes prevailing third-party rental rates18 in albuquerque for listed equipment during the taxable years in issue as well as petitioner's contract rates with its shareholders appendix a contains a summary of the rents petitioner accrued and paid to its shareholders by item of equipment and by calendar_year in general the rental amounts billed to and paid_by petitioner during the taxable years in issue were consistent with its written contract ratesdollar_figure the contract rate for brake press was dollar_figure per month but petitioner was actually billed and paid dollar_figure per month petitioner's initial clean room lease was replaced with a new agreement at a higher rental rate but the parties' course of dealing indicates that the higher rate was never implemented 18these rates are based upon the reports of each party's expert petitioner also offered the testimony of a former operator of an equipment rental business in albuquerque during the years in issue however the figures provided by that witness on the basis of his recollections depart from those provided by both experts we consequently find the experts' figures more reliable and accept them 19the billing schedules reveal that there were occasional de_minimis deviations from the written lease agreements with respect to rents paid for example on one day during the taxable years in issue manlift was rented for dollar_figure per day rather than the stated contract_price of dollar_figure per hour the same occurred for manlift manlifts 1n and were intermittently billed at dollar_figure rather than dollar_figure per hour the record reflects no other written contract modifications however uncontroverted testimony and the parties' course of dealing as illustrated in petitioner's annual payment schedules by item of equipment reveal that the parties agreed to modifications to some of petitioner's contracts from july through date and again from date through date owing to the demands of petitioner's project load during that time the parties agreed to double payments for the three lifts petitioner leased from bryan yearout during roughly the same time period the parties also agreed to add a temporary dollar_figure-per-hour usage rate to the monthly dollar_figure rate for forklift as petitioner's workload increased and petitioner's management anticipated that the manlifts and boomlift would be used on double shifts or to days a week the contracting parties agreed to switch from hourly to flat monthly rates equal to the original hourly rate times hours with minor exceptions petitioner was billed at the monthly rate unless the hourly rate produced a lower charge for that month finally while the written lease rate for quickpen computer was dollar_figure per month the amount petitioner paid increased to dollar_figure per month in date then to dollar_figure per month in date as a result of the actual usage term in most of the written rental agreements petitioner generally incurred a rent obligation to its shareholders only when the equipment was actually used petitioner incurred no rental expense when equipment rented on an hourly basis sat idle because of fluctuations in workloads due to its high-tech clients' unanticipated changes in construction needs petitioner's lack of success in penetrating the high-tech construction market or other unforeseen circumstances as noted the payment records for the equipment petitioner leased from shareholder bryan yearout without a written_agreement also reflect that petitioner paid rent for less than full-time use for some of this equipment petitioner's clients had knowledgeable purchasing agents who reviewed petitioner's itemized billings and would have returned bills to petitioner for adjustment if petitioner's billings for equipment rental expense were not in line with the prevailing market rates decisions about whether or to what extent any piece of shareholder-owned equipment would be used on a particular project were made by the project foremen without input from the shareholders during the taxable years in issue either petitioner's employees or third parties at petitioner's direction and expense performed maintenance on of the items of equipment leased from its shareholdersdollar_figure petitioner kept a detailed maintenance log for each item of equipment those logs indicate that the types of maintenance performed included replacing seats changing filters servicing engines adding fluids replacing switches checking tire condition and pressure reworking harnesses and rebuilding cylindersdollar_figure respondent's position respondent determined in a notice_of_deficiency that petitioner's claimed deductions for the rental of property from its shareholders were excessive and therefore not ordinary and necessary expenses deductible for federal_income_tax purposes to the extent of dollar_figure and dollar_figure for petitioner's tye date and respectively this position resulted in deficiencies of dollar_figure and dollar_figure for and respectively respondent's determinations were based upon the report of an internal_revenue_service valuation engineer valuation engineer who concluded that the fair market rent was an amount that would produce a 30-percent return on equity for the equipment petitioner leased from shareholders kim and bryan 20the items maintained by petitioner were backhoe backhoe manlift bobcat and forklift 21nothing in the record establishes which if any of these maintenance tasks were extraordinary rather than routine we note however that the maintenance logs indicate that servicing done by petitioner's employees never took longer than a day to complete yearout and a 35-percent return on equity for the equipment it leased from shareholder kevin yearout the rate of return differential was appropriate according to the valuation engineer because the items kevin yearout leased to petitioner were sophisticated high-tech equipment that unlike general construction equipment was not generally available in the third- party rental market and carried a greater risk of obsolescence by amendment to answer respondent asserted that petitioner's claimed deductions were overstated by dollar_figure and dollar_figure for and respectively ie the amounts by which the claimed deductions exceeded what respondent's expert witness contends was the fair_market_value of petitioner's five year leasehold interest in construction equipment leased from its shareholders the position taken by respondent in the amended answer resulted in increased deficiencies of dollar_figure and dollar_figure respectively for and burden_of_proof during pretrial proceedings respondent informally sought information concerning petitioner's operations the lease agreements with its shareholders and its rental expenditures by item of equipment when repeated informal requests proved fruitless respondent sought court enforcement of his formal discovery requests which was granted petitioner thereupon provided satisfactory responses opinion i burden_of_proof respondent concedes that under rule a he bears the burden_of_proof with respect to the increased deficiencies asserted in his amendment to answer with respect to the original deficiencies petitioner contends that the burden_of_proof with respect to the factual issues thereunder has shifted to respondent pursuant to sec_7491 because it has introduced credible_evidence bearing on those issues we disagree to be eligible for the burden-shifting benefits set forth in sec_7491 a taxpayer must satisfy the substantiation cooperation and net_worth prerequisites of sec_7491 allnutt v commissioner tcmemo_2004_239 oatman v commissioner tcmemo_2004_236 h conf rept pincite 1998_3_cb_747 the parties agree that petitioner satisfies the net_worth prerequisite and on the basis of the record we conclude that the rental expense deductions at issue have been substantiated the cooperation prerequisite requires that the taxpayer have cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 petitioner contends that it cooperated because it did so during respondent's examination for the taxable years at issue however the requirement of cooperation extends through pretrial proceedings see eg 277_fedappx_122 2d cir affg tcmemo_2006_239 krohn v commissioner tcmemo_2005_145 lopez v commissioner tcmemo_2003_142 affd on this issue 116_fedappx_546 5th cir petitioner argues that it was unable to provide the information and documents requested during pretrial proceedings because it did not maintain its records in the format respondent requested ie by item of equipment petitioner has at no point asserted that the material sought was confidential or proprietary business information see kohler v commissioner tcmemo_2006_152 and we are unpersuaded by the justification asserted the material petitioner resisted producing was necessary to substantiate its claimed rental expense deductions see sec_6001 sec_1_6001-1 proced admin regs petitioner's failure to comply with informal and formal discovery covering reasonable requests for information and documents resulting in court-enforced discovery precludes a finding that it cooperated for purposes of sec_7491 see amc trust v commissioner tcmemo_2005_180 rinn v commissioner tcmemo_2004_246 accordingly the burden_of_proof does not shift to respondent with respect to the factual issues relevant to the originally determined deficiencies ii petitioner's rent deductions for shareholder-owned equipment deductions are a matter of legislative grace 503_us_79 292_us_435 therefore petitioner bears the burden of proving that it is entitled to the deductions claimed and of substantiating the amount and purpose of those deductions 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 permits a taxpayer to deduct all ordinary and necessary expenses paid during the taxable_year in carrying on its trade_or_business including rentals or other_payments required to be made as a condition to the continued use or possession of property sec_162 in determining whether the payments in issue are deductible under sec_162 the basic question is whether the payments were in fact rent and not something else disguised as rent see 17_tc_199 affd per curiam 199_f2d_373 6th cir accord 67_tc_694 this is a question of fact and the character of the payments in question is to be judged in view of all the terms and conditions of the agreement establishing the obligation to pay and all the facts and circumstances existing at the time the agreement was made see 428_f2d_251 5th cir 255_f2d_436 5th cir revg tcmemo_1957_37 when as here the lessor and lessee are related an inquiry into what constitutes reasonable rent becomes necessary to determine whether the amount_paid is greater than the lessee would have paid had he dealt with a stranger at arm's length brown printing co v commissioner supra pincite place v commissioner supra pincite a business reasons for petitioner's equipment rentals from its shareholders in the early 1990s petitioner faced a substantial new business opportunity in the form of expansion into the field of high-tech construction brought on by the influx of high-tech manufacturers in the albuquerque area to avail itself of that opportunity however required substantial expenditures petitioner made those expenditures--for additional staff larger offices an expanded prefabrication shop new small tools materials inventory new trucks and specialized equipment-- largely out of working_capital and its lines of credit up to capacity with its bank nonetheless petitioner still had substantial construction equipment needs to satisfy in order to be competitively positioned to enter the high-tech construction market given certain features of that market in the albuquerque area at the time petitioner's equipment needs were to some extent unusual critical features of the construction of high- tech manufacturing facilities were extraordinary pressure from clients to get projects completed and on line quickly because of the competitive pressures the clients faced to bring new products to market expeditiously and volatility in the clients' construction needs in addition because the equipment was to be used in clean room environments it had to be specially prepared and maintained for this purpose thus given the time constraints and special conditions for its use petitioner essentially needed guaranteed exclusive access to the equipment used for high-tech construction projects to meet the demands of its clients the conventional means for petitioner to obtain equipment were purchase long-term_lease or short-term rental because petitioner consumed its cashflow and working_capital acquiring materials tools trucks certain equipment working space and staff purchasing the remaining necessary equipment would have required petitioner to assume additional indebtedness to the extent petitioner had any remaining borrowing capacity petitioner's management did not consider it prudent to incur additional debt given the uncertainty of whether petitioner would succeed in its new line_of_business for the same reasons petitioner's management did not believe long-term leases were feasibledollar_figure with respect to both additional debt and long-term leases petitioner's management was reluctant to encumber petitioner with substantial long-term obligations in connection with tooling up for the high-tech market as petitioner's eventual success in that market was uncertain short-term rentals of equipment from third-party rental companies on an as needed basis so that petitioner could perform under the construction contracts it obtained also presented substantial drawbacks the short-term rental market for general construction equipment in the albuquerque area was overheated in the early 1990s as a result of the influx of high- tech construction and other projects shortages were prevalent equipment could not be obtained on short notice and lessors were increasingly exercising early termination rights and reclaiming equipment when higher rents could be secured elsewhere moreover equipment obtained on a spot basis through short-term rentals required extensive preparation for clean room use thus short-term rentals did not present a reliable or especially 22according to expert testimony in the record a long-term capital lease is often referred to as a conditional sales contract because the lease payments create the same kind of obligation as interest payments on debt a capital lease is usually classified as a purchase by the lessee because it is essentially a bank loan with a buyout at the end ie the lessee makes an agreed number of fixed monthly payments over the contract period and then acquires the asset for a nominal amount at the conclusion of the lease_term consequently long-term leases would impair petitioner's financial condition in the same manner as purchases made with borrowed funds feasible means of meeting petitioner's equipment needs for entering the high-tech construction market in management's view yet management also recognized that if a reliable supply of rental equipment were available the somewhat greater expense associated with short-term rental rates versus long-term_lease rates would be mitigated by the fact that petitioner's contracts with its high-tech construction clients entitled petitioner to bill those clients for equipment rental at cost plus a percent markup against this backdrop petitioner's management concluded that petitioner's general construction equipment needs for the high-tech market expansion could best be met if its shareholders acquired the equipment and leased it to petitioner under lease or rental agreement sec_23 specially tailored to petitioner's circumstances specifically the agreements had 5-year terms to guarantee petitioner's exclusive access to the equipment and to protect petitioner's access as against the claims of the shareholders' former spouses or creditors however petitioner was generally obligated to pay its shareholders only for actual use that is under the actual usage terms employed in petitioner's hourly rate agreements petitioner incurred rent 23our use of the term lease agreement or rental agreement is not intended to confirm or rebut respondent's contention that petitioner held a 5-year leasehold interest pursuant to the contracts covering petitioner's compensation of its shareholders for_the_use_of equipment they owned obligations based on the number of hours the equipment was actually in use at a job sitedollar_figure with respect to the items of equipment rented at a monthly rate petitioner's payments were equal to the cost of full-time use for the equipment subject_to a written_agreement brake press clean room lvd shear and quickpen computer however with respect to the five items of equipment rented at monthly rates without a written_agreement petitioner's actual payments for two items lift and lift were less than the cost of full-time monthly use indicating that petitioner did not pay for periods when the equipment was idle as a consequence petitioner generally incurred no obligation for rent for periods when the equipment was idle or in transit although under petitioner's exclusive control thus the rental agreements between petitioner and its controlling shareholders were hybrid arrangements containing both features of long-term 5-year leases such as the exclusive use feature and features of short-term rental agreements such as the actual usage provision that generally protected petitioner from the long-term obligations of such a leasedollar_figure in this way most of 24one item of equipment rented on an hourly basis bobcat did not have a written_agreement covering the rental terms however the payment schedule demonstrates that petitioner paid for less than full-time hourly use indicating that petitioner did not pay for periods when the equipment was idle 25two of the twenty-four items of equipment for which the rent payments are at issue involved arrangements where petitioner continued petitioner's agreements more closely resembled the obligation that petitioner would have incurred under short-term rental contracts in the third-party rental market the rental payments at issue although claimed as deductions for petitioner's tye date and were made pursuant to agreements that for of the items of equipment were entered into before the taxable years in issue ie between and the first months of this period encompassed petitioner's initial efforts to penetrate the high-tech construction market and the onset of petitioner's financial difficulties the remaining five contracts were entered into or renewed during petitioner's taxable_year when its financial difficulties from its rapid growth and the silmax contract were acute we are satisfied that petitioner had valid business reasons for these arrangements petitioner's management determined that additional long-term debt or comparable commitments under long- term leases were imprudent for purposes of entering an untested line of businessdollar_figure petitioner's management likewise considered continued and a shareholder initially coleased equipment and the shareholder then subleased the equipment to petitioner at a premium those arrangements are discussed infra pp 26petitioner's management's conservatism regarding longer term commitments in the early 1990s proved well founded as petitioner encountered financial difficulties attributable in continued short-term rentals infeasible because of the shortages and other uncertainties that had arisen as a result of an overheated short- term general construction equipment rental market the solution was hybrid agreements that guaranteed petitioner access to equipment it would need if it were successful in obtaining high- tech projects without the financial burdens of carrying the cost of acquired or long-term leased equipment in the event its contemplated work did not materialize or could not be performed profitably the financial risk of owning equipment that was not deployed on projects was borne by petitioner's shareholders rather than petitioner a reallocation of the financial risk underlying petitioner's capital needs that is not entirely unlike the transfer of risk to a shareholder who provides a guaranty for his corporation's debt accordingly if the payments petitioner made under its hybrid agreements were reasonable they constitute deductible rent see roman systems ltd v commissioner tcmemo_1981_273 continued significant degree to its miscalculations under one of its first large high-tech construction projects silmax by the financial difficulties associated with expansion and the silmax project culminated in petitioner's credit rating being significantly downgraded its longtime banker severing its relationship with petitioner and its surety refusing to write any further performance bonds for petitioner had petitioner incurred indebtedness or assumed long-term leases to obtain the equipment at issue its precarious financial condition would no doubt have arisen earlier and been significantly worse b were petitioner's rental payments required having concluded petitioner had valid business reasons for renting at short-term rates rather than purchasing or entering long-term leases for the construction equipment it needed we must now decide whether the rental payments petitioner made were required within the meaning of sec_162 since the rental agreements at issue were between related parties we must determine whether in view of the agreements' terms and the facts and circumstances existing at the time the agreements were made the amounts paid as rent were reasonable ie not more than petitioner would have been required to pay as the result of an arm's-length bargain brown printing co v commissioner f 2d pincite place v commissioner t c pincite respondent emphasizing the 5-year terms of the agreements contends that petitioner had a 5-year leasehold interest in each item of equipment and that arm's-length payments for that interest would equal the approximate fair_market_value of payments under a 5-year bank loan capital lease or true lease27 for the acquisition or use of the equipment moreover respondent contends rentals of general construction equipment 27a capital lease is in a economic sense an agreement to purchase over time whereby the lessee after making lease payments over a stated period becomes entitled to acquire the asset from the lessor at a nominal cost see supra note under a true lease also known as an operating_lease the lessee pays to use the asset during the lease_term but has no option to purchase at the term's expiration are not available in the third-party rental market for 5-year terms the longest rate term generally available is monthly or quarterly expert testimony in the record corroborates this point thus respondent concludes amounts petitioner paid as rent that exceeded the fair_market_value of a 5-year leasehold interest in the equipment do not represent an arm's-length price for_the_use_of the equipment are excessive and are accordingly not deductible under sec_162dollar_figure petitioner argues that the actual usage term of its agreements resulted in the agreements' more closely resembling at will or short-term rental agreements the actual usage feature was a material term of most of its contracts petitioner argues made necessary by petitioner's particular needs and risks thus in petitioner's view the rental payments that it made to its shareholders which were based on hourly or monthly short-term rates were required to secure the equipment on the terms petitioner needed and are therefore fully deductible 28respondent also argues that petitioner's rental deductions are excessive because its employees performed extensive maintenance and rebuilding on the leased equipment as noted supra note the record establishes that none of the maintenance performed on the rented equipment took more than a day to complete in any event in view of the limited amount of maintenance performed during the taxable years in issue as compared to the number of items of equipment rented and the significant number of hours the rented equipment was used by petitioner we find that any maintenance expense petitioner incurred that was the contractual responsibility of the shareholder lessors was de_minimis expert testimony as summarized in appendix b confirms that the hourly and monthly rates petitioner paid to its shareholders were generally consistent with or below rates in the short-term rental market in the albuquerque area at the time after a careful review of the expert testimony and the other evidence in the record including the particulars of the rental agreements and petitioner's course of dealing thereunder with its shareholders we agree with petitioner increased deficiencies asserted in the answer we note as a threshold matter that while respondent's contention that petitioner had a 5-year leasehold interest in the rented equipment has some support in the case of the equipment that was subject_to written leases with 5-year terms the same cannot be said for the six items of equipment for which there were no written leases namely bobcat lift lift lift forklift and fusion machine for this equipment where there was merely a course of dealing between petitioner and its shareholders reflecting rental payments at hourly or monthly rates respondent's claim that petitioner had a 5-year leasehold interest is tenuous at best with respect to the equipment subject_to written leases a principal defect in respondent's contention that the arm's-length rate for petitioner's rent was equal to the cost of a 5-year leasehold interest is the premise that petitioner in fact could have obtained the equipment pursuant to long-term leases petitioner has adduced persuasive evidence that it lacked financial wherewithal or creditworthiness to do so during the relevant period petitioner had already employed bank financing for other equipment and consumed cashflow and working_capital addressing other capital needs during the period when the rental agreements at issue were entered into petitioner's financial condition evolved from a situation in the early 1990s where its management considered additional debt or long-term_lease commitments for this equipment to be merely imprudent given petitioner's inexperience in high-tech construction to a situation where petitioner's inability to borrow or obtain long- term leases was obvious--that is by early when its long- time banker and surety both abandoned petitioner as a client in sum petitioner's financial condition precluded its obtaining year leases for the equipment at issue respondent suggests on brief that this problem could have been remedied by the shareholders' giving their personal guaranties for petitioner's indebtedness or long-term leases used to secure the equipment but such arrangements would not have been arm's length unless the shareholders were compensated for this assumption of risk here instead of providing personal guaranties to enable petitioner to acquire equipment petitioner's shareholders acquired the equipment themselves and leased it to petitioner in our view arm's-length rental rates in these circumstances would be set at some level above what would be paid for a 5-year leasehold interest in order to compensate the shareholders for the risk they assumed in the transaction petitioner was entering an untested line_of_business and as a practical matter the rent might not be paid see roman systems ltd v commissioner tcmemo_1981_273 because we are not persuaded that petitioner could have obtained the equipment at issue for payments approximating the cost of 5-year leasehold interests respondent has failed to meet his burden_of_proof with respect to the increased deficiencies asserted in the amendment to answer consequently those increased deficiencies are not sustained original deficiency determination the notice_of_deficiency determined that petitioner's maximum allowable rent deduction was an amount that would provide shareholders kim and bryan yearout a 30-percent rate of return on equity and shareholder kevin yearout a 35-percent return on the items of equipment each leased to petitioner the valuation engineer reached this conclusion in part by analyzing what petitioner would have paid if it had rented the equipment from a third-party rental company at monthly rather than daily or hourly rates and in part by assuming that returns on equity of to percent were reasonable expectations in the albuquerque market respondent did not support or defend this methodology at trial or on brief devoting his arguments instead to the 5-year leasehold interest methodology advanced by his expert and used to compute the increased deficiencies asserted in the amendment to answer we accordingly conclude that respondent has abandoned the methodology and analysis underlying the notice_of_deficiency consequently we must decide whether the original deficiency determinations can be sustained on the 5-year leasehold interest methodology advanced by respondent and his expert at trial a equipment leased at monthly rates with respect to the seven rental agreements under which petitioner paid a monthly rate appendix b lists petitioner's rental rates and the prevailing rates in the third-party rental market for similar equipment according to the expert witnesses the report and testimony of respondent's own expert establish that the monthly rates petitioner paid for lift lift lift and forklift were less than the rates being charged for those items of equipment by third-party rental companies respondent's expert failed to provide an estimate of fair market rental value for brake press clean room and fusion 29the items rented at monthly rates were brake press clean room lift lift lift forklift and fusion machine the subleased items of equipment that were rented at monthly rates lvd shear and quickpen computer are discussed infra pp machine petitioner relies on the rates estimated by its expert to illustrate that the rates it paid for these items of equipment were either comparable to or below the rates available in the third-party rental marketdollar_figure consistent with the aforementioned findings of respondent's expert petitioner's expert's estimates of the monthly third-party rental rates for this equipment were higher than those petitioner was charged by its shareholders in the case of brake press substantially more the 5-year terms of the monthly rate agreements negotiated at arm's length might be expected to exert some downward pressure on the amount a lessor would charge the fact that petitioner's shareholders generally charged it less than prevailing third-party rental rates for month-to-month arrangements indicates that the 5-year term did in fact affect rates in the direction of an arm's-length rate in addition with respect to certain monthly rental arrangements that did not have written agreements petitioner's annual payment schedules by item of equipment demonstrate that petitioner paid for less than full-time use of lift lift 30petitioner's expert surveyed local and national third- party rental companies to determine average monthly rental rates for widely available construction equipment for items of equipment not generally available from third-party companies petitioner's expert contacted other local users of similar equipment to determine average rental rates in all instances the rates relied upon were for equipment that was similar if not identical to petitioner's ie in job-ready condition and meeting all code and safety requirements we find the methodology employed by petitioner's expert to be sound and forklift during some years we conclude that in practice petitioner paid only for actual use of this equipment in a manner similar to the arrangements under the written agreements covering hourly rentals of equipment see app a since actual usage terms were in practice applied in these monthly agreements the shareholder lessors were subjected to another element of risk for which they were entitled to be compensated rental rates that were closer to short- rather than long-term rates did so given that petitioner has shown that it was infeasible for petitioner to obtain conventional long-term leases for this equipment as discussed supra pp the expert evidence demonstrates that the amounts petitioner paid its shareholders to lease equipment at monthly rates were generally less than amounts that were charged by third-party lessors for the same equipment and in actual practice petitioner was not required to pay when at least some of the equipment rented at monthly rates was idle we conclude that petitioner has carried its burden of proving significant error in the notice_of_deficiency determination that these rental payments were excessive instead we find by a preponderance_of_the_evidence that the monthly rents petitioner paid were reasonable accordingly the rental payments made pursuant to the seven monthly agreements and claimed as deductions for the years in issue are allowable under sec_162 b equipment leased at hourly rates with respect to the items of equipment petitioner leased on a hourly basis there is an additional problem with respondent's position that the deductible portion of petitioner's rent payments should be limited to the value of a 5-year leasehold interest in the equipment respondent's equating of petitioner's rental agreements with a 5-year leasehold interest takes no account of the actual usage term present in those agreements respondent contends that the actual usage term is properly disregarded because it had no value respondent argues that because the unprecedented construction boom kept petitioner so busy petitioner could not realistically have ceased using any of the equipment because petitioner's argument that it could stop further accrual of liability at any time by ceasing to use the equipment is contrary to the weight of evidence this actual usage term is of no value we disagree respondent reaches the conclusion that petitioner could not realistically have ceased using the equipment on the basis of conditions as they existed during the taxable years at issue however the rental payments in dispute were made pursuant to agreements that were for the most part entered into during the years before the taxable years in issue during that period petitioner was hoping to exploit the new business opportunities presented by the advent of high-tech construction clients but it could not be certain that its efforts would be successful as it turned out petitioner in fact was able to secure substantial high-tech business and was essentially working overtime to perform under its contracts during the years in issue but this outcome could not be foreseen with any certainty in or when the bulk of the contracts were entered into indeed it occurred only after a near-ruinous start represented by the silmax project that had a significant adverse impact on petitioner's creditworthiness during the years in issue by assessing the reasonableness of petitioner's contracts as of the taxable years in issue when petitioner had established a successful reputation as a high-tech manufacturing contractor and was regularly working overtime to satisfy project commitments in a booming market respondent engages in the kind of hindsight that is not permitted in determining whether rent is deductible under sec_162 rather the reasonableness of an agreement's terms generally must be assessed at the time the agreement was entered into without the benefit of hindsight considering all the facts and circumstances existing at that time see audano v united_states f 2d pincite brown printing co v commissioner f 2d pincite stanley 7_tc_1030 estate of sullivan v commissioner a memorandum opinion of this court dated date when all the facts and circumstances that existed at the time petitioner's agreements were entered into are considered we are not persuaded that the actual usage terms had no value the uncontroverted evidence is that petitioner's high-tech clients' construction needs were difficult to predict petitioner's competence in performing the new type of work was untested at the time that many of the contracts were entered into later when petitioner's competence was better established there was no certainty that demand for high-tech construction would continue at the boom levels that characterized the taxable years at issue we are persuaded that the actual usage terms were an important hedge against petitioner's downside risks in pursuing a new line_of_business petitioner's actual experience under its rental agreements corroborates the significance of the actual usage provisions had it been the case that petitioner used the equipment essentially full time during the 5-year terms of the contracts respondent's position that the actual usage provisions should be disregarded might be more persuasive but that is not what happened as illustrated in appendix a with respect to of the items of equipment rented at hourly rates with actual usage provisions petitioner used the equipment significantly less than full time in many years actual use was less than percent of full-time use petitioner accordingly paid its shareholders significantly less than short-term rates premised on full-time use for these items of equipmentdollar_figure given that the actual usage provisions had a significant impact on the amounts petitioner was required to pay its shareholders for exclusive annual use they cannot be disregarded as respondent contendsdollar_figure a 5-year lease with an actual usage provision such as those between petitioner and its shareholders is not essentially equivalent to a conventional long-term_lease with a 5-year term as respondent contends because in the former the risk of the equipment's nonuse has been shifted from the lessee to the lessor the lessor in such an arrangement bears a risk similar to that of the lessor in a short-term equipment rental for the 31petitioner also achieved savings notwithstanding paying short-term rates for any time that a piece of equipment was in transit between jobs or being prepared for clean room use as these periods did not constitute actual use thus the shareholder lessors received no rent for these periods although a conventional short-term lessor would have 32in examining petitioner's experience under the rental agreements after they were executed we do not depart from the principle that the reasonableness of the agreements must be assessed at the time they are entered into and in view of the conditions then existing instead the actual experience under the agreements gives rise to reasonable inferences concerning what the parties to the agreements anticipated when they were entered into including the inference that the possibility of less than full-time use was anticipated periods the equipment is not in use the lessor is not compensated and accordingly must recoup the idle periods by way of a premium charged for periods of actual use a lessor in a long-term_lease bears no such risk and his arm's-length rate is accordingly less we are therefore not persuaded of respondent's position that an amount equivalent to the rent that would be paid on a conventional 5-year long-term_lease for the equipment is the amount that would be paid under an arm's-length arrangement for the rights that petitioner obtained under the hourly rate leases with its shareholdersdollar_figure instead we are persuaded that in an arm's-length arrangement lessors such as petitioner's shareholders would have demanded short-term rates to compensate for periods of nonuse and would have been willing to assume the 33there are other substantial problems with the figures that respondent asserts are the values of petitioner's 5-year leasehold interests in the equipment at issue in computing these figures respondent's expert used interest rates prevailing at the time his report was prepared rather than those prevailing some years earlier when the agreements were made the record establishes that the rates in effect at the time petitioner's rental agreements were entered into were considerably higher than those in effect years later additionally respondent computed residual values using fair_market_value at the end of the lease_term according to petitioner's rebuttal expert a member of the american society of appraisers with a specialty certification in machinery and equipment appraisal typical lessors compute residual_value on the basis of orderly liquidation value which is between and percent less than fair_market_value and determine residual_value at the beginning of the lease_term rather than the end thereby eliminating the effects of inflation during the lease years risk of periods of nonuse so long as they could reasonably predict that the lessee's actual use of the equipment would be significant over the lease period petitioner's shareholders obviously possessed sufficient knowledge of petitioner's business prospects to make an informed judgment that petitioner's actual use of the equipment would likely be sufficient for them to earn a reasonable return on their investment over time conversely petitioner's side of the bargain was also arm's length in our view petitioner obtained exclusive use of the equipment without assuming the downside risks posed by indebtedness or long-term leases in the event that petitioner did not succeed in a new venture moreover petitioner could pass along the costs of short-term rental rates to its clients with a 5-percent markup alleviating the burden of heavy use at short-term rates in sum we are persuaded that in petitioner's circumstances the payment of essentially short-term rental rates for long-term use of the equipment was within the range of what would have been paid in an arm's-length arrangement to secure the same rights because the expert evidence demonstrates that the amounts petitioner paid its shareholders to lease equipment at hourly rates were generally less than amounts that would be charged by third-party lessors for the same equipment we conclude that petitioner has carried its burden of proving significant error in the notice_of_deficiency determination instead we find by a preponderance_of_the_evidence that the hourly rents petitioner paid were reasonable accordingly the rental payments made by petitioner pursuant to the hourly agreements and claimed as deductions for the years in issue are allowable under sec_162 c equipment subleased petitioner and shareholder kevin yearout entered into an agreement in date to colease lvd shear for years at a rate of dollar_figure per month with an option to purchase for dollar_figure on the lease expiration date kevin yearout simultaneously subleased lvd shear to petitioner at a rate of dollar_figure per month in the notice_of_deficiency respondent determined that the maximum rent allowable for lvd shear was dollar_figure per monthdollar_figure petitioner and shareholder bryan yearout entered an agreement in date to lease quickpen computer for years at a rate of dollar_figure per month with an option to purchase for dollar_figure at the expiration of the leasedollar_figure bryan yearout subleased quickpen 34the maximum rent allowable was computed by multiplying lvd shear's total acquisition_cost of dollar_figure by percent the rate of return on equity attributed to kevin yearout and dividing the result by to yield a monthly rental rate the reports of both experts confirm that lvd shear's total acquisition_cost was dollar_figure although the initial cost specified on the master lease agreement with the primary lessor was dollar_figure 35as noted in our findings_of_fact respondent's conclusion that a single lease agreement covered both quickpen computer and continued computer to petitioner in date at rates ranging from dollar_figure to dollar_figure per month in the notice_of_deficiency respondent determined that the maximum rent allowable for quickpen computer was dollar_figure per monthdollar_figure respondent citing connelly v commissioner tcmemo_1994_436 affd without published opinion 99_f3d_1154 11th cir argues on brief that when a sublessee pays more for equipment than the sublessor pays its own lessor under a lease- to-own contract it is an indication that the rate being paid_by the sublessee is above fair market valuedollar_figure the gravamen of continued fusion machine is belied by the purchase_price listed on the agreement which represents the cost of the computer alone 36the maximum rent allowable was computed by multiplying quickpen computer's initial acquisition_cost of dollar_figure by percent the rate of return on equity attributed to bryan yearout and dividing the result by to yield a monthly rental rate 37respondent also argues for the first time on brief that petitioner has not proved that the respective shareholders acquired petitioner's leasehold interests in the originally coleased equipment ie lvd shear and quickpen computer before subleasing it back to petitioner a party may not raise an issue for the first time on posttrial brief where surprise and prejudice are found to exist see 96_tc_226 84_tc_191 affd 796_f2d_116 5th cir 64_tc_989 since respondent did not raise the issue of the transfer of petitioner's colessee interests until after trial petitioner had no opportunity to address it allowing the issue to be raised at this point would prejudice petitioner and we therefore decline to do so continued respondent's argument is that petitioner could have leased lvd shear and quickpen computer directly from the primary lessors it was therefore unnecessary for petitioner to enter into subleases with its shareholders for the equipment at higher rates than were paid to the primary lessor therefore respondent concludes the lease rates paid_by the shareholders directly to the primary lessor are the best evidence of fair_market_value for those items petitioner argues that any premiums_paid to the shareholders under the subleases are justified by the risks the shareholders assumed as colessees relying on roman sys ltd v commissioner tcmemo_1981_273 petitioner contends that amounts paid to its shareholders under the subleases that exceeded the rents due under the primary lease were compensation_for the shareholders' assumption of risks as guarantors of the primary lease payments and as sublessors in respect of tort claims for which they would not have been responsible as shareholders continued even if we allowed the issue to be raised we would conclude on this record in view of petitioner's precarious financial condition when the leases and subleases were entered into that petitioner and its shareholders had informal agreements in respect of the leased equipment under which petitioner agreed to transfer its rights as colessee to the colessee shareholders and to sublease the equipment from the shareholders at a premium in consideration of the shareholders' effectively serving as guarantors of petitioner's obligations under the primary lease we agree with petitioner respondent's contention that petitioner could have obtained lvd shear and quickpen computer directly--that is without a shareholder serving as colessee-- finds no support in the record when petitioner acquired the use of these items in its surety had ceased writing performance bonds and its longtime banker had begun for the first time to require petitioner's shareholders to provide personal guaranties for petitioner's indebtedness contrary to respondent's argument petitioner's financial condition in strongly supports the inference that the primary lessors of lvd shear and quickpen computer would not have entered into leases without kevin and bryan yearout as colessees respectively--in substance the same condition being imposed by petitioner's banker for loans given these circumstances petitioner's position is akin to that of the taxpayer in roman sys ltd v commissioner supra where we rejected an argument very similar to respondent's in roman systems the taxpayer was an unproven corporation embarking on a type of business venture which had a high failure rate id the taxpayer needed a building for its proposed restaurant operation but the building's owners were unwilling to lease the building to the taxpayer on the basis of the taxpayer's credit alone two of the taxpayer's shareholders therefore formed a partnership that entered into a lease with the building's owners and then subleased the building to the taxpayer at a higher rate the commissioner argued that the taxpayer could have leased directly from the owners and that consequently the amounts paid under the sublease to the shareholder partnership that exceeded what the partnership paid under the primary lease was not rent for purposes of sec_162 this court concluded that the additional_amounts paid under the sublease served to compensate the shareholders for their assumption of risk and that these amounts were deductible as rent so long as they did not exceed what would have been paid in an arm's-length arrangement the same analysis should apply here because petitioner's shareholders effectively served as guarantors for the rental payments to the primary lessor for the same reason connelly v commissioner supra relied on by respondent is distinguishable in that case the taxpayer argued that the amounts it paid as sublessee that exceeded what its sublessor paid to the primary lessor were compensation_for improvements made to the leased property by the sublessor we denied the sec_162 deduction for the excess payments because there was no persuasive evidence that the sublessor had made the improvements as claimed by the taxpayer here petitioner's claim that its shareholders provided their creditworthiness in connection with the subleasing arrangements is supported by the evidence regarding the fair market rental value of lvd shear respondent argues that the most reliable measure of fair market rental value is what was paid in the arm's-length arrangement between the primary lessor and colessees petitioner and kevin yearout namely dollar_figure per month following roman sys ltd v commissioner supra we disagree since this figure does not reflect any compensation to kevin yearout for the guarantor risk he assumed as colessee respondent's valuation engineer took the position that fair rental value for lvd shear was the amount that would secure a 35-percent return on equity for kevin yearout or dollar_figure per month petitioner's expert's estimate of the fair rental value of lvd shear in the albuquerque market during the taxable years in issue was dollar_figure per month respondent offered no expert testimony on this point we believe some doubt necessarily attaches to petitioner's expert's estimate given that petitioner and kevin yearout were able to lease lvd shear for dollar_figure per month we nonetheless find that in view of respondent's valuation engineer's estimate that dollar_figure per month was a reasonable rent the dollar_figure per month petitioner paid as sublessee to kevin yearout was a reasonable amount to compensate kevin yearout for his risk as guarantor given petitioner's precarious financial condition when the lease and sublease were executeddollar_figure we therefore conclude that petitioner has met its burden of proving that the dollar_figure per month petitioner paid to shareholder kevin yearout to sublease lvd shear was within the range of fair market rental value and was arm's length the deficiency determined with respect to this item is therefore not sustained regarding the fair market rental value of quickpen computer respondent likewise takes the position that the best measure of that value was the rent paid under the arm's-length arrangement between the primary lessor and colessees petitioner and bryan yearout namely dollar_figure for the reasons just stated with respect to the lvd shear sublease we reject respondent's contention respondent's valuation engineer took the position that fair rental value for quickpen computer was the amount that would secure a 30-percent return on equity for bryan yearout's investment of dollar_figure or dollar_figure per month the valuation engineer also expressed the view however that a 30-percent return was appropriate for general construction equipment but that a 35-percent return was appropriate for high-tech equipment we find that quickpen computer more likely falls in the latter 38we also note that the rents being charged petitioner by its shareholders were subject_to review by knowledgeable purchasing agents of petitioner's clients the undisputed testimony was that under the typical gmp construction contracts petitioner had with its clients these purchasing agents were quick to reject any claimed expenses for equipment rental that they considered in excess of prevailing rates category a 35-percent return on equity would suggest that fair market rental value under the valuation engineer's methodology would be dollar_figure per month dollar_figure x respondent offered no expert testimony as to the fair rental value of quickpen computer petitioner's expert estimated that the fair market rental value of quickpen computer in albuquerque during the taxable years in issue was dollar_figure per month this estimate was based on market rent comparables for quickpen computer ranging between dollar_figure and dollar_figure per month under the valuation engineer's methodology the fair market rental value for quickpen computer was dollar_figure per month the amounts petitioner paid for quickpen computer ranged from dollar_figure to dollar_figure per month during the years in issue on this record we conclude that petitioner has met its burden of proving that the dollar_figure to dollar_figure per month it paid to shareholder bryan yearout to sublease quickpen computer was within the range of fair market rental value and was arm's length the deficiency determined with respect to this item is therefore not sustained iii conclusion petitioner had valid business reasons for entering into specialized rental agreements with its shareholders to secure needed construction equipment we find on this record that the rates petitioner agreed to pay its shareholders for the equipment were reasonable at the time the contracts were entered into and reflected arm's-length arrangements we therefore conclude that petitioner's rental expense deductions claimed during the years in issue are allowed under sec_162 we have considered all the remaining arguments made by the parties for results contrary to those reached herein to the extent not discussed herein we conclude those arguments are moot without merit or unnecessary to reach to reflect the foregoing decision will be entered for petitioner item of equipment in service date allowable annual rent per deficiency notice1 lease date items rented hourly crane backhoe backhoe manlift 1n manlift manlift manlift manlift manlift manlift manlift boomlift bobcat bobcat cybermation apr-93 apr-93 dollar_figure jun-86 jun-91 big_number apr-88 apr-93 big_number apr-94 apr-94 big_number jun-87 jun-92 big_number jul-94 jul-94 big_number may-88 may-93 big_number jul-88 jul-93 big_number aug-92 aug-92 big_number may-95 aug-92 big_number may-95 aug-95 big_number aug-92 aug-92 big_number apr-88 may-88 big_number oct-94 oct-94 big_number dec-86 dec-96 big_number items rented monthly brake press clean room lift lift lift forklift fusion mach dec-94 dec-94 dollar_figure sep-95 sep-95 big_number jun-93 jun-93 big_number jun-93 jun-93 big_number mar-95 mar-95 big_number jul-95 jul-95 big_number apr-96 apr-96 big_number items subleased lvd shear quickpen feb-96 feb-96 dollar_figure may-96 may-96 big_number appendix a - rental payment analysis annual 5-yr leasehold interest value r's expert annual rent for full- time use per p's contract sec_3 amounts paid share- holders amounts paid share- holders amounts paid share- holders amounts paid share- holders amounts paid share- holders amounts paid share- holders amounts paid share- holders amounts paid share- holders amounts paid share- holders annual rent using hourly monthly 3d- party rental rate sec_2 dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number xxx dollar_figure big_number xxx big_number big_number big_number big_number xxx xxx xxx xxx xxx xxx dollar_figure dollar_figure big_number big_number xxx xxx big_number big_number big_number big_number xxx xxx xxx xxx big_number big_number big_number big_number xxx xxx xxx xxx big_number xxx big_number big_number xxx big_number big_number xxx big_number xxx dollar_figure big_number xxx big_number big_number big_number big_number xxx xxx xxx xxx big_number xxx big_number xxx dollar_figure big_number xxx big_number big_number big_number big_number xxx xxx xxx xxx big_number xxx big_number xxx xxx big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number xxx xxx xxx xxx big_number big_number xxx xxx xxx big_number big_number xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx dollar_figure big_number big_number big_number big_number big_number xxx xxx big_number xxx xxx dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number dollar_figure big_number dollar_figure variable xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx dollar_figure dollar_figure big_number big_number note amounts in the annual rent using monthly third-party rates annual 5-yr leasehold interest value and annual rent for full-time use per p's contracts columns are exclusive of state sales_tax the amounts paid shareholders columns by year are taken directly from schedules of rate analysis by shareholder prepared by respondent during examination are by calendar rather than fiscal_year and are inclusive of state sales_tax 1this column is based on the putative methodology that respondent used to compute the maximum allowable rents in the notice_of_deficiency ie maximum allowable rent was computed by taking the appropriate return on equity percent for equipment owned by shareholders kim and bryan yearout percent for equipment owned by shareholder kevin yearout times the shareholder's investment in the item of equipment 2this rent is computed using the lowest hourly or monthly depending on the term in petitioner's agreements rental rate estimated by respondent's expert when available otherwise using the rates estimated by petitioner's expert 3full-time use rent is computed for the most part using the actual rates specified in petitioner's contracts multiplied by for items of equipment rented on a monthly basis and by big_number for those items rented on an hourly basis for brake press the figure reflects the actual monthly rate paid of dollar_figure per month multiplied by for cybermation machine the value is the sum of the monthly rental fee of dollar_figure time sec_12 and the hourly rental fee of dollar_figure times big_number where written agreements do not exist the rent interval and rate were inferred from petitioner's annual payment schedules by item of equipment for quickpen computer the maximum annual full-time rent for was dollar_figure month at dollar_figure months at dollar_figure and month at dollar_figure for the maximum annual full-time rent was dollar_figure 4the effective date of the written lease contract in the record for manlift is date however the schedules prepared by respondent's revenue_agent during the examination and the report of respondent's expert all show that manlift was not acquired until date on the weight of the evidence we conclude there was a typographical error in the written lease agreement as petitioner in fact incurred no rental charges with respect to manlift until calendar_year item of equipment items leased hourly crane backhoe backhoe manlift 1n manlift manlift manlift manlift manlift manlift manlift boomlift cybermation machine bobcat bobcat items leased monthly brake press clean room lift lift lift forklift fusion machine items subleased lvd shear quickpen computer appendix b - summary of equipment rental rates lease date contract rate petitioner's expert respondent's expert1 apr-93 jun-91 apr-93 apr-94 jun-92 jul-94 may-93 jul-93 aug-92 aug-92 aug-95 aug-92 dec-96 may-88 may-88 dec-94 sep-95 jun-93 jun-93 mar-95 jul-95 apr-96 feb-96 jun-96 dollar_figure hr dollar_figure hr dollar_figure hr dollar_figure hr dollar_figure hr dollar_figure hr dollar_figure hr dollar_figure hr dollar_figure hr dollar_figure hr dollar_figure hr dollar_figure hr dollar_figure hr dollar_figure hr dollar_figure mo dollar_figure hr dollar_figure hr dollar_figure mo dollar_figure hr dollar_figure mo dollar_figure hr dollar_figure mo dollar_figure hr dollar_figure to dollar_figure mo dollar_figure hr dollar_figure to dollar_figure mo dollar_figure hr dollar_figure to dollar_figure mo dollar_figure hr dollar_figure mo dollar_figure hr dollar_figure mo dollar_figure to dollar_figure hr dollar_figure to dollar_figure hr dollar_figure to dollar_figure hr dollar_figure to dollar_figure hr dollar_figure mo dollar_figure to dollar_figure hr dollar_figure mo dollar_figure to dollar_figure hr dollar_figure mo dollar_figure to dollar_figure hr dollar_figure mo dollar_figure to dollar_figure hr dollar_figure mo dollar_figure to dollar_figure hr dollar_figure mo dollar_figure hr dollar_figure mo dollar_figure to dollar_figure hr dollar_figure mo dollar_figure to dollar_figure hr dollar_figure mo dollar_figure to dollar_figure hr dollar_figure mo dollar_figure to dollar_figure hr or dollar_figure mo dollar_figure to dollar_figure hr dollar_figure to dollar_figure hr dollar_figure hr dollar_figure mo dollar_figure hr dollar_figure mo dollar_figure hr dollar_figure mo none provided dollar_figure hr dollar_figure mo dollar_figure hr dollar_figure mo dollar_figure mo2 dollar_figure mo3 dollar_figure mo dollar_figure mo dollar_figure mo dollar_figure mo dollar_figure mo dollar_figure mo dollar_figure mo dollar_figure mo dollar_figure mo dollar_figure mo dollar_figure mo dollar_figure mo dollar_figure mo dollar_figure-dollar_figure mo4 dollar_figure mo dollar_figure mo none provided none provided dollar_figure to dollar_figure mo dollar_figure to dollar_figure mo dollar_figure to dollar_figure mo dollar_figure mo none provided none provided none provided 1the hourly rates for manlift manlift manlift manlift manlift bobcat and bobcat were computed by dividing the daily fair market rental rate provided by respondent's expert by 2petitioner's annual payment schedules by item of equipment indicate that the monthly rental rate for brake press was dollar_figure mo even though the parties' written lease agreement specifies a monthly rental rate of dollar_figure mo 3in date the parties entered a new written lease agreement increasing the monthly rental rate for clean room to dollar_figure mo petitioner's annual payment schedules by item of equipment indicate that this rate was never implemented 4the parties' written lease agreement specifies a monthly rental rate of dollar_figure mo for quickpen computer petitioner's annual payment schedules by item of equipment indicate that in date the monthly rental rate increased to dollar_figure mo and in date the monthly rental rate increased to dollar_figure mo
